IlsiiET, J.
As already stated, the main question in this case is the same as in that of Eliza J. Sanderson v. George Ralston, just decided, viz: Was George Ralston domiciliated in Louisiana or Mississippi?
For the reasons already given in the opinion just pronounced in the latter case, we think that Ralston had a Louisiana domicil, and his property was not therefore subject to attachment under the.facts of the case.
But as personal service of petition and citation are made upon him, in the parish of Tensas, where he now claims to reside, the suit should not have been dismissed.
It is therefore ordered that the judgment heretofore pronounced m this case be set aside, and it is now ordered, adjudged and decreed that the judgment appealed from, so far as it quashes the attachment at plaintiff’s-costs, be confirmed; but that in all other respects, it be avoided and reversed, and the case be remanded for an answer and trial upon the-merits, the defendant paying the cost of appeal.
(Judges Labauve and Howehh adhere to the former opinion.)